UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1315



MUSTAFA CETIN; SEVIL CETIN,

                                                          Petitioners,

          versus


U.S. IMMIGRATION   &   NATURALIZATION   SERVICE;
JOHN ASHCROFT,

                                                          Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-005-343, A73-005-344)


Submitted:   November 21, 2002              Decided:   January 6, 2003


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eliot Norman, Patricia A. Collins, MCCANDLISH HOLTON, P.C.,
Richmond, Virginia, for Petitioners.     Robert D. McCallum, Jr.,
Assistant Attorney General, Christopher C. Fuller, Senior
Litigation Counsel, Jennifer A. Parker, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Mustafa Cetin and Sevil Cetin, natives and citizens of Turkey,

petition for review of an order of the Board of Immigration Appeals

(Board) adopting the decision of the Immigration Judge (IJ) and

denying Mustafa Cetin’s application for asylum and withholding of

deportation.*         We have reviewed the administrative record and find

that substantial evidence supports the Board’s and IJ’s conclusion

that Cetin failed to establish a well-founded fear of persecution

necessary to qualify for relief from deportation.              See 8 U.S.C.A.

§ 1105a(a)(4) (1994); 8 C.F.R. § 208.13(b)(2)(i) (2001); Huaman-

Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th

Cir. 1992); M.A. v. INS, 899 F.2d 304, 307, 313 & n.6 (4th Cir.

1990) (en banc).

       Accordingly, we affirm the Board’s order.             We dispense with

oral       argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




       *
      Sevil Cetin’s claim is derivative of her husband’s claim for
asylum.


                                         2